689 N.W.2d 229 (2004)
PEOPLE
v.
EDDINGTON
No. 125670.
Supreme Court of Michigan.
November 29, 2004.
SC: 125670, COA: 248852.
On order of the Court, the application for leave to appeal the November 18, 2003 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
KELLY, J., would vacate the Wayne Circuit Court's orders of February 6, 2003 and April 7, 2003, denying the defendant's motion for resentencing pursuant to MCR 6.508(D)(2) and defendant's motion for reconsideration, and remand the case to the Wayne Circuit Court for reconsideration of the defendant's motion as one seeking relief from judgment in the form of resentencing. The trial judge's opinion denying the motion mistakenly identified as the issues raised those that the defendant had raised in his appeal of right. Thus, the court did not deal with the issues which were in fact presented in the motion seeking relief from judgment in the form of resentencing.